UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1546


HAMID A. TABRIZI,

                Plaintiff - Appellant,

          v.

MBH SETTLEMENT GROUP, LC; COMMONWEALTH LAND TITLE INSURANCE
COMPANY; PRIMIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00119-LMB-TRJ)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hamid A. Tabrizi, Appellant Pro Se.     Christopher Michele
Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hamid A. Tabrizi appeals the district court’s order

dismissing his civil complaint.           We have reviewed the record and

find no reversible error.       Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.     Tabrizi v. MBH Settlement Group, LC, No.

1:13-cv-00119-LMB-TRJ (E.D. Va. Mar. 26, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.



                                                                  DISMISSED




                                      2